       Case: 1:19-cv-01774 Document #: 1 Filed: 03/13/19 Page 1 of 2 PageID #:1



                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
                                Plaintiff           )    No.
                        v.                          )
                                                    )
DENISE BREWER,                                      )    Judge
                                                    )
                                Defendant.          )

                                             COMPLAINT

        The United States of America, by Johns R Lausch, Jr., United States Attorney for the

Northern District of Illinois, brings this action against the defendant, Denise Brewer, and for its cause

of action states:

                                               COUNT I

        1.      This Court has jurisdiction over this matter pursuant 28 U.S.C. § 1345.

        2.      The defendant, Denise Brewer, resides within the jurisdiction of the court.

        3.      Pursuant to the provisions of Title IV-B of the Higher Education Act of 1965, as

amended, 20 U.S.C. §§ 1071 – 1087-2, and regulations promulgated thereunder 34 C.F.R. Part 682,

the defendant executed promissory notes as more fully set forth in the Certificate of Indebtedness

attached hereto as Exhibits “A” and “B”, respectively.

        4.      All due credits and set-offs have been applied to the debt and there remains due and

owing the principal sum of $3,466.55 plus $1,607.86 interest through January 10, 2018, with interest

continuing to accrue at the contract rate, which debt, despite demand, has not been paid.

                                              COUNT II

           5.   The United States hereby restates and realleges the allegations set forth in paragraphs

1 and 2.
       Case: 1:19-cv-01774 Document #: 1 Filed: 03/13/19 Page 2 of 2 PageID #:2



       6.      Pursuant to the provisions of Title IV-B of the Higher Education Act of 1965, as

amended, 20 U.S.C. §§ 1071 – 1087-2, and regulations promulgated thereunder 34 C.F.R. Part 682,

the defendant executed promissory notes as more fully set forth in the Certificate of Indebtedness

attached hereto as Exhibits “C” and “D”, respectively.

       7.      All due credits and set-offs have been applied to the debt and there remains due and

owing the principal sum of $8,466.77 plus $12,218.79 interest through January 10, 2018, with

interest continuing to accrue at the contract rate, which debt, despite demand, has not been paid.

       WHEREFORE, the United States demands judgment against the defendant as follows:

       a.      in the amount of $5,074.41 ($3,466.55 principal and $1,607.86 interest accrued

through January 10, 2018);

       b.      interest to continue to accrue at the contract rate until the date of Judgment;

       c.      in the amount of $20,685.56 ($8,466.77 principal and $12,218.79 interest accrued

through January 10, 2018);

       d.      interest to continue to accrue at the contract rate until the date of Judgment;

       e.      costs of suit as authorized by 28 U.S.C. §2412(a)(2); and

       f       for such other proper relief as this court may deem just.

                                               Respectfully submitted,

                                               JOHN R LAUSCH, Jr.
                                               United States Attorney

                                                By:      s/Ashley K. Rasmussen
                                                         ASHLEY K. RASMUSSEN
                                                         Potestivo & Associates, P.C.
                                                         Attorneys for Plaintiff
                                                         223 W. Jackson Blvd., Suite 610
                                                         Chicago, Illinois 60606
                                                         arasmussen@potestivolaw.com.
                                                         312-263-0003
Case: 1:19-cv-01774 Document #: 1-1 Filed: 03/13/19 Page 1 of 2 PageID #:3




                                     
                                     
                           Exhibit A 
Case: 1:19-cv-01774 Document #: 1-1 Filed: 03/13/19 Page 2 of 2 PageID #:4
Case: 1:19-cv-01774 Document #: 1-2 Filed: 03/13/19 Page 1 of 2 PageID #:5




                                     
                                     
                           Exhibit B 
Case: 1:19-cv-01774 Document #: 1-2 Filed: 03/13/19 Page 2 of 2 PageID #:6
Case: 1:19-cv-01774 Document #: 1-3 Filed: 03/13/19 Page 1 of 5 PageID #:7




                                     
                                     
                           Exhibit C 
Case: 1:19-cv-01774 Document #: 1-3 Filed: 03/13/19 Page 2 of 5 PageID #:8
Case: 1:19-cv-01774 Document #: 1-3 Filed: 03/13/19 Page 3 of 5 PageID #:9
Case: 1:19-cv-01774 Document #: 1-3 Filed: 03/13/19 Page 4 of 5 PageID #:10
Case: 1:19-cv-01774 Document #: 1-3 Filed: 03/13/19 Page 5 of 5 PageID #:11
Case: 1:19-cv-01774 Document #: 1-4 Filed: 03/13/19 Page 1 of 2 PageID #:12




          Exhibit D
Case: 1:19-cv-01774 Document #: 1-4 Filed: 03/13/19 Page 2 of 2 PageID #:13
